department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l number release date date ------------------------ decision to stop withholding certain employment_taxes and no longer conex-117378-17 uil the honorable dianne feinstein united_states senate washington dc attention dear senator feinstein i am responding to your inquiry dated date and representative speier’s additional inquiry dated date your requests for information relate to ------------ ---------------------- pay the employer portions of these taxes and any options for employee crew members who are u s citizens we appreciate your concerns about an employer’s employment_tax obligations and the importance of the social_security system and unemployment and disability programs thank you for understanding that we cannot comment on specific taxpayer situations due to the privacy protections of the internal_revenue_code code you asked several questions about refunds under the federal_insurance_contributions_act fica because some of the inquiries involved matters under the jurisdiction of the social_security administration ssa we coordinated this response with that agency i hope the following general information about fica_taxes that relate to the social_security system is helpful in your response to your constituents as we stated in our letter dated date sec_3121 of the code provides that if a u s citizen employee performs services for a non-american employer on or in connection with a non-american aircraft while outside the united_states the employee’s services on or in connection with the aircraft including those services performed within the united_states are not considered employment for fica purposes therefore the remuneration paid for those services is not subject_to fica tax by contrast services provided exclusively within the united_states even in connection with a non-american aircraft for a non-american employer do not fall within the section ----------------------------------- b exception and thus may be subject_to fica tax open tax years in your most recent inquiries you asked about the deadline for requesting a refund of fica_taxes paid generally sec_6511 limits how long a taxpayer has to claim a credit or refund of taxes a taxpayer must file for a claim for credit or refund of tax by the later of three years after the return was filed or two years after the tax was paid this rule applies to fica overpayments as well as other types of taxes sec_6513 provides that for purposes of sec_6511 with respect to fica tax if a return for any period ending with or within a calendar_year is filed before april of the following year the return shall be considered filed on april of such following year this code section also provides that if any_tax with respect to remuneration paid during any period of a calendar_year is paid before april of the following year such tax shall be considered paid on april of such following year sec_6511 provides an exception to this general_rule if the parties agree under sec_6501 to extend the period of limitations on assessment when a taxpayer and the irs enter into such an agreement to extend the period of limitations on assessment often on a form ss-10 consent to extend the time to assess employment_taxes the taxpayer’s and only that taxpayer’s period for filing a claim_for_refund_or_credit is extended until months after the extended period of assessment expires claiming a refund generally an employer claims a refund of fica_taxes on form 941-x adjusted employer's quarterly federal tax_return or claim_for_refund the employer must file a separate form 941-x for each period it claims a refund generally an employer must include the employee portion of fica tax in its claim_for_refund on form 941-x the irs cannot refund the employee share of the overpaid fica_taxes unless one of the following conditions is met the employer has first repaid or reimbursed its employee or the employer has secured the employee's consent to the allowance of the refund claim treasury regulation sec_31_6402_a_-2 for refund claims for employee tax overcollected in prior years the employer must also certify that it has obtained the employee’s written_statement confirming that the employee has not made any previous claims or the claims were rejected and will not make any future claims for refund of the amount of the overcollection treasury regulation sec_31_6402_a_-2 revproc_2017_18 2017_14_irb_1 describes the basic requirements for requesting employee consent if the irs grants the refund the irs will refund the taxes including any applicable_interest paid under sec_6611 to the employer the employer must then give each employee his or her share of the refund if an employee does not consent to the employer’s claim_for_refund on form 941-x on his or her behalf the employer may only get a refund of the employer portion of fica tax however an employee may separately file a claim_for_refund of his or her portion of fica tax using form_843 claim_for_refund and request for abatement the form_843 instructions contain requirements an employee must satisfy including attaching a statement to the form_843 that indicates the amount if any the employer has repaid or reimbursed the employee for excess taxes withheld and the amount if any of credit or refund claimed by the employer or authorized by the employee to be claimed by the employer similar to the form 941-x an employee must file form_843 for each taxable_period for which a refund is requested however an extension of the period of limitation by the employer does not extend the period of limitation for an employee to claim a refund on form_843 while an employee also can utilize the agreement process from sec_6501 of the code to extend a period of limitation for years for which the applicable_period of limitations has not yet expired alternatively the employee can protect its interests by filing a refund claim for each such period in accordance with the instructions to form_843 social_security_benefits whether or not a refund is requested by the employer or the employee may not affect the allocation of wage credits for social_security purposes however collection of fica_taxes and wage credits are related but separate questions the irs administers fica_taxes while the ssa records wages reported see u s c sec_405 wages subject_to fica are generally treated the same as wages recorded and used by ssa to determine entitlement to benefits but not always see for example u s v cleveland indians baseball company 532_us_200 differing on what time period should be used for taxation purposes versus wage crediting purposes if wages are exempt from eligible employment under u s c sec_410 and should not be credited then ssa cannot give credit for the wages under the law the ssa relies on taxpayers filing correct forms w-2c so that it has sufficient information to correct wrongly reported wages if an employer does not file the required forms ssa would still remove credit for wages if it became aware of the wrongly attributed wages whether a fica refund was requested and allowed would not affect the ssa’s decision to remove wrongly attributed wages from its records filing form w-2c an employer is required to properly report wages sec_6051 requires every employer to file with the ssa and furnish to its employees a form_w-2 wage and tax statement showing the_amount_of_wages and taxes withheld occasionally there are errors in the reporting of wages employers use form w-2c corrected wage and tax statement to correct a mistake on a previously issued form_w-2 the law requires employers to provide the statement to the employee treasury regulation sec_31_6051-1 employers are required to file the form w-2c with the ssa treasury regulation sec_31_6051-2 sec_31_6071_a_-1 the ssa will correct errors but must first have evidence of the error the ssa frequently uses the form w-2c to identify errors and make necessary corrections however other evidence may alert the ssa to errors in wage reporting wage record corrections are generally subject_to a time limitation defined pincite u s c sec_405 a sec_3 years months and days after the wage year but there are exceptions to this rule see u s c sec_405 allowing changes to wage records after the expiration of the time limitation for example if a form w-2c is filed outside of the statute_of_limitations u s c sec_405 permits the ssa to change its records to conform to the w-2c other exceptions may also apply and permit the ssa to correct wage records outside of the prescribed statute_of_limitations under sec_6721 and sec_6722 an employer may be penalized for reporting incorrect information on a form_w-2 filing a form w-2c will in certain circumstances result in a reduced penalty or penalties for the employer i hope this information is helpful i am also sending a response to representative speier if you have further questions please contact me at ---------- sincerely victoria a judson associate chief_counsel tax exempt and government entities -------------------- -------------------- -------------- or at o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c uilc decision date ------------------------ -------------------------------- -------------------------------- employee crew members the honorable jackie speier member u s house of representatives washington dc attention dear representative speier i am responding to your inquiry dated date and your additional inquiry dated date your requests for information relate to to stop withholding certain employment_taxes and no longer pay the employer portions of these taxes and any options for who are u s citizens we appreciate your concerns about an employer’s employment_tax obligations and the importance of the social_security system and unemployment and disability programs thank you for understanding that we cannot comment on specific taxpayer situations due to the privacy protections of the internal_revenue_code code you asked several questions about refunds under the federal_insurance_contributions_act fica because some of the inquiries involved matters under the jurisdiction of the social_security administration ssa we coordinated this response with that agency i hope the following general information about fica_taxes that relate to the social_security system is helpful in your response to your constituents as we stated in our letter dated date sec_3121 of the code provides that if a u s citizen employee performs services for a non-american employer on or in connection with a non-american aircraft while outside the united_states the employee’s services on or in connection with the aircraft including those services performed within the united_states are not considered employment for fica purposes therefore the remuneration paid for those services is not subject_to fica tax by contrast services provided exclusively within the united_states even in connection with a non-american aircraft for a non-american employer do not fall within the sec_3121 exception and thus may be subject_to fica tax open tax years in your most recent inquiries you asked about the deadline for requesting a refund of fica_taxes paid generally sec_6511 limits how long a taxpayer has to claim a credit or refund of taxes a taxpayer must file for a claim for credit or refund of tax by the later of three years after the return was filed or two years after the tax was paid this rule applies to fica overpayments as well as other types of taxes sec_6513 provides that for purposes of sec_6511 with respect to fica tax if a return for any period ending with or within a calendar_year is filed before april of the following year the return shall be considered filed on april of such following year this code section also provides that if any_tax with respect to remuneration paid during any period of a calendar_year is paid before april of the following year such tax shall be considered paid on april of such following year sec_6511 provides an exception to this general_rule if the parties agree under sec_6501 to extend the period of limitations on assessment when a taxpayer and the irs enter into such an agreement to extend the period of limitations on assessment often on a form ss-10 consent to extend the time to assess employment_taxes the taxpayer’s and only that taxpayer’s period for filing a claim_for_refund_or_credit is extended until months after the extended period of assessment expires claiming a refund generally an employer claims a refund of fica_taxes on form 941-x adjusted employer's quarterly federal tax_return or claim_for_refund the employer must file a separate form 941-x for each period it claims a refund generally an employer must include the employee portion of fica tax in its claim_for_refund on form 941-x the irs cannot refund the employee share of the overpaid fica_taxes unless one of the following conditions is met the employer has first repaid or reimbursed its employee or the employer has secured the employee's consent to the allowance of the refund claim treasury regulation sec_31_6402_a_-2 for refund claims for employee tax overcollected in prior years the employer must also certify that it has obtained the employee’s written_statement confirming that the employee has not made any previous claims or the claims were rejected and will not make any future claims for refund of the amount of the overcollection treasury regulation sec_31_6402_a_-2 revproc_2017_18 2017_14_irb_1 describes the basic requirements for requesting employee consent if the irs grants the refund the irs will refund the taxes including any applicable_interest paid under sec_6611 to the employer the employer must then give each employee his or her share of the refund if an employee does not consent to the employer’s claim_for_refund on form 941-x on his or her behalf the employer may only get a refund of the employer portion of fica tax however an employee may separately file a claim_for_refund of his or her portion of fica tax using form_843 claim_for_refund and request for abatement the form_843 instructions contain requirements an employee must satisfy including attaching a statement to the form_843 that indicates the amount if any the employer has repaid or reimbursed the employee for excess taxes withheld and the amount if any of credit or refund claimed by the employer or authorized by the employee to be claimed by the employer similar to the form 941-x an employee must file form_843 for each taxable_period for which a refund is requested however an extension of the period of limitation by the employer does not extend the period of limitation for an employee to claim a refund on form_843 while an employee also can utilize the agreement process from sec_6501 of the code to extend a period of limitation for years for which the applicable_period of limitations has not yet expired alternatively the employee can protect its interests by filing a refund claim for each such period in accordance with the instructions to form_843 social_security_benefits whether or not a refund is requested by the employer or the employee may not affect the allocation of wage credits for social_security purposes however collection of fica_taxes and wage credits are related but separate questions the irs administers fica_taxes while the ssa records wages reported see u s c sec_405 wages subject_to fica are generally treated the same as wages recorded and used by ssa to determine entitlement to benefits but not always see for example u s v cleveland indians baseball company 532_us_200 differing on what time period should be used for taxation purposes versus wage crediting purposes if wages are exempt from eligible employment under u s c sec_410 and should not be credited then ssa cannot give credit for the wages under the law the ssa relies on taxpayers filing correct forms w-2c so that it has sufficient information to correct wrongly reported wages if an employer does not file the required forms ssa would still remove credit for wages if it became aware of the wrongly attributed wages whether a fica refund was requested and allowed would not affect the ssa’s decision to remove wrongly attributed wages from its records filing form w-2c an employer is required to properly report wages sec_6051 requires every employer to file with the ssa and furnish to its employees a form_w-2 wage and tax statement showing the_amount_of_wages and taxes withheld occasionally there are errors in the reporting of wages employers use form w-2c corrected wage and tax statement to correct a mistake on a previously issued form_w-2 the law requires employers to provide the statement to the employee treasury regulation sec_31_6051-1 employers are required to file the form w-2c with the ssa treasury regulation sec_31_6051-2 sec_31_6071_a_-1 the ssa will correct errors but must first have evidence of the error the ssa frequently uses the form w-2c to identify errors and make necessary corrections however other evidence may alert the ssa to errors in wage reporting wage record corrections are generally subject_to a time limitation defined pincite u s c sec_405 a sec_3 years months and days after the wage year but there are exceptions to this rule see u s c sec_405 allowing changes to wage records after the expiration of the time limitation for example if a form w-2c is filed outside of the statute_of_limitations u s c sec_405 permits the ssa to change its records to conform to the w-2c other exceptions may also apply and permit the ssa to correct wage records outside of the prescribed statute_of_limitations under sec_6721 and sec_6722 an employer may be penalized for reporting incorrect information on a form_w-2 filing a form w-2c will in certain circumstances result in a reduced penalty or penalties for the employer i hope this information is helpful i am also sending a response to representative speier if you have further questions please contact me at ---------- sincerely victoria a judson associate chief_counsel tax exempt and government entities -------------------- -------------------- -------------- or at
